COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-463-CR
 
JEFFREY LANCE STORM                                                       APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
             FROM THE 367TH DISTRICT
COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f). 
PER CURIAM
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: July 30, 2009




[1]See Tex. R. App. P. 47.4.